          Case 2:20-cv-00975-KJM-DB Document 23 Filed 09/29/20 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA



DeANDRE ROBINSON,                                No. 2:20-cv-0975 KJM DB P

                  Plaintiff,

          v.

KELLI OWENS, et al.,
                                                 ORDER & WRIT OF HABEAS CORPUS
                  Defendants.                    AD TESTIFICANDUM
                                         /

DeAndre Robinson, CDCR # AA-8179, a necessary and material witness in a settlement
conference in this case on October 26, 2020, is confined in the California Medical Facility
(CMF), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Carolyn K. Delaney, by Zoom video conference from his place
of confinement, on Monday, October 26, 2020 at 9:30 a.m.

                                 ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
          commanding the Warden to produce the inmate named above, by Zoom video
          conference, to participate in a settlement conference at the time and place above, until
          completion of the settlement conference or as ordered by the court. Zoom video
          conference connection information will be supplied via separate email.

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
          ordered to provide the new custodian with a copy of this writ.

       3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
          Office at the California Medical Facility at (707) 469-6006 or via email.

       4. Any difficulties connecting to the Zoom video conference shall immediately be reported
          to Judy Streeter, Courtroom Deputy, at jstreeter@caed.uscourts.gov.

                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, CMF, 1600 California Dr., Vacaville, California 95696:

WE COMMAND you to produce the inmate named above to testify before Judge Delaney at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.

////
////
////
       Case 2:20-cv-00975-KJM-DB Document 23 Filed 09/29/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


Dated: September 28, 2020




DLB:9
DB/prisoner-civil rights/robi0975.841Z
